OFFICE   OF   THE   A-ITORNEY   GENERAL   OF TEXAS

                            AUSTIN




zonerable John R. Shook
Crlmlnal Dlatrlot Attornsy
sariAntonio, Texae
Deer sira




                                             nty at the Aormbbs~,
                                           mrel election?

upon the above



                                   ners* Court of Berm
                                   the oon6truotlon of
                                   whlah bond6 in the
                                  thorlzsd to bs Issued
                         the county et tha flovembar,



                          oh hospital, alldis such tax
                         8 Constitution?

          "(3) ?i;hatprooeUurs i6 rmorsaary to      hake
     such a tuberoular hoqdtml tax lsg61PW
          On liaroh(?9,1941, this departmmt   mot6 you a lat-
ter regusstlnrrturthar Lnformatlon r6latlYe to the ebws ~&se-
fions propou&d   to thi6 office Uoposrning.----..A.,
                                            the byildiw of a
                                                              356




Honorable John B, Shook, page 3


tubsroular ho8pltel in 8eld C0Unty for whloh hoe?ital bonde
were-Toted In th6 general lleotlon in Rwcmhsr,  1940. In
reply to ous abora mentionad letter, on April 5, 1941, you
wrote w in part a6 follows~
          "we aoknowledge receipt a&o of your
     oplalon Boa 04599.     I fisllsvethir opinion
     amwers 6atistaotorlly the question6    Ho. 3
     end 3 propounded to you, end it dll not be
     mOeS6al'$' to 80 further  into these Ql66tiOn6.
           We do dwirr,     however, en opinion on
     &motion 80, 1; aa propounded in our reque6t,
     ths 66El6 being,   'Is the Comaisaimsre~ Court
     of Berar C~ounty,Texee, ooqelled to direct
     the conotruotlon of a tuberoular hospital,
     for whloh bonds in the 6~6 of $;t85,OGO.G0,
     were euthodxed to bs lseued by the people
     of the Countyat the Nommber lQt0 General
     El6otlon.'
          "For your intormtlon, this pro~~~osel    to
     build a hospital W66 eubxltted at our Eiovcun-
     bar Caneral Zleotlon and at thet tfae the
     Comi6eioner6~ Court submitted the 6ame, imow-
     in& in their own minds thnt there wad not any
     mthod by whio::they might iso tarso to
     support the said proposed hoep ftal, The
     twenty-r%vs osnt ra    for county purjsose6,
     em provid6d by the Conatltutlon, hsrine been
     already l~lod and allotted   to Ot&et y.QO666,
     1~1066 E. B. No, tit, ml&t provide tar aadf-
     tlonal tax lery for the support of said
     hO6pital.          %Honcrabla John R. Shook, page 5


     with a request for an opinion, that the Cm-
     niazloners~ court does not baV6 to 168W these
     bonds, but zzy use it6 di6OratiOn In regard to
     tho ear40 for the reaeon that to build the hoe-
     gltal would bo a useless act and would be of
     no banarlt whatever to the people as the 6ama
     could not bo operated,
          'Will you pleaaa, therefore, Clve w                 as
     speedily a8 poaalble an opinion amwaring                 our
     question Wo, l?*
           Chapter 5, Title 71, Vernon'6 Rmotated Civil Stat-
utee ( authorizes aad axpowers the Comml6aloner6~ Court or
any county to eetabllsh a oounty ho6pltal end to enlarge  any
exiatlne hos_cltelsfor the care end treatzant of pernone
suffering Srorzany illness, eto., mbject to the provisions
 ootiained In said ahaptar. It Is tu=thar crotifded in said
chsgter that the C03~l~slcner6' Court shzl$ eubmlt to the
voters at e epeolal or regular election the propoeltfon of
lssllinshoods for the ?ur,:oseor ?steblishln6 or enk~~in::
 such hos;ltall, and whenever any such pro?osltlon shall re-
 ceive a majority of the votes of the ~;ellSled tatpayers
-voting et suoh a)notion, aeld Commissicners~ Court ahall
'establish and maintcln 6-h hospital and heva the powers
 as set out lc Article 4478, Vernon’s Annotated Civil Stat-
utee. You state tbst tha afeotlon we6 held under Article
 4493, Vernon's Amotated  Cl~ll Stat&err, and that there was
a favorable vote authorizing the issuance of 66ld bonda.
          The 6Mwer  t-0 your Qw6tfOILTdibpeKki6 UpOn the OOn-
structlon of the word a6~lla a6 wed In the above nent?.oned
etetutes. A6 stated in your briar the ceee of Xoyar v* Rally,
93 S. WI (fid)SO& tta,oourt saidt
          %I statutory oon6tructlon the word *shall*
     16 generally oonetruad to be mandatory. . . .*
          at   fn   the   Oa66   Of   lhtfond       SUWty   CompUIy   7.   Led&,
ll6 S. 8, (Ed) BOO, it la stated:               -

          "In the OOlletNOtiOn
                        _ .    Of 6-+ut66 the word a
     ma nay be aomtruea   to mean isnau or tne wora
     xi& 1 my bc oon6tzuad f0 m6n pay 6OOOrdi.U
     me     intent axprassrd In the 6tadut.a. . . .a
                                          :I-
                                            --_,
Eozornble John S!.Shook, Pace 4


           It is apparent tbit the aWmrltlaa     ars in conrllct
ropaidihg the statutory aohstructlon OS the word WshQl*.
There 1s e lon& line OS authoritfsr holding in rtSsct the
sasa thing. Ro?mef, the nerds or a statute era a.ccorQed
the xeaalng that coxporte ~1% the 1s:lslative Intention.
Othernise stated, thlr rule is that the statutory words ara
to be lnterpratad according    to the sensa in whloh they were
&Gently    used by the Lei;islature. Thus when oeoeesary to
fulfill the le&lslative l&ant, the maoin~ ‘31words xay be
extended  boyoad or restricted within their natural import.
The 1eCielatlre intention 1s primarily fouhd in the l.an;uaGe
of the Btutute, and thereSore the word8 lzpllsd ara ordl-
narily @vra their plrb moaning (Simona rl Amla, 220
s. v, 66* State Y. William, 0 Tex. 255; Ktnder v. YJ&
1 s. ?r:.j2d) 557; T 6x86 ~ur~spudsroe,   Vol. ss, ps lE4.j
           f e think that the word “shall” c.8used in the above
sentioned statutes should be given its plain maning and is
used by the Le&&tu?e      in t!zia~i?ee, As atstsb Sn Corpus
furis hcundu?s,   Vol. 2G, p. lll33:
           wTii~?fSact of a favorable mtn at e duly
     aut?.orized5oWI *lectl:n is ta ?:eXeit t.hc!     iaty
     of the rroper county aUt!ioritieS tn iFaGe t%e
     i‘:n;G,v4nleandk3CE3tiGCP.r~     ;VnW? i6 VCStO~  in
     t:w,;  but EUC’: ‘rot.6 do66 not Oa6titute    % blnd-
     lng eontract for the iaruahca of boo&.         (Citi-
     ing f3:eca696 of Xil~lqton, etc. 3.’Co. v.
     Qnslow Sounty, 23 8. 2:.205, 115 1;.C. 565;
     ?I,S.-Wadsworth    t. St, Croix County, 4 I’.375!.*
           Aster a oaxwful searoh of the authorities ror a
oaee 1~ polat on the above questlcn, we have been unable to
find any Texas case wNoh decides this issue. Ke hnra con-
ridered the t.m oases lb other jurl~dlotlohn, cited above,
whiEt held in me0t    t&t   *the 8rmt   ot a favorable rot6
at a duly authorized  bond electfoa is to make it the duty
oS the proper oounty aut.horltlerto issue   t.ke bvnds, uuleas
diaaretionery polrer1s vested lh then”: but after cerefully
oonehlaring Chapter 5, Title 71 rupra and especially
llrtlcles4470 ahd +483 contalne8 themin, we Sdl to fliid
nbpre power 1s vested in the COLmieslomm3’ Court to exer-
    I any dlecrotlon to detmmine whether such           ,hOuld
    mhould not be issued. %a ballarr that the            of a
                                                                    ‘-    359



f!omrable John R. Shook, Page 8


favorable *:oteat a duly authorized bond election 18 to
nake it the duty of the Comlssioners~   Ccwt to issue the
bonds under the a’Jovbnentloned chapter. It is our fur-
ther opinion that the word “shallw ad used ie the said
oht?tsr is co.?neotionSit:.the issuance of said bonds ia
mndatory.   The matter of eecurlng money for,the gw~oae8
of maintslnlne and opmrating said hoepltal, after its emc-
tion, cannot be aettm~-insdby this aeparb,nt,  but mul)t be
determined by the Conmlssionere~ Court.
            Tru8t.l~ that tha foregoin!:fully amvmra              your
inquiry,   we ere

                                        Yours very       truly


           APR                     AWXiK!CY   cT?!!?ML       OF   TSXAS


                                   sywQ;“,
                                               Ardell 7iilliama
                                                     Assistnnt